DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-14 are pending and have been examined in this application. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.

Claim Objections
Claims 1-14 objected to because of the following informalities:  
A) In Claim 1, line 10, “the peripheral edge” should read “at least one of the peripheral edges”.  
B) Claims 2-14 are also objected to due to their dependency on Claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 5,620,370 to Umai in view of CN-205977816-U to Gao.

A) As per Claim 1, Umai teaches an air conditioner (Umai: Figure 7) comprising: 
an air conditioning case (Umai: Figure 7, Item 1 with passage 15 & 17) that configures an air passage through which air to be blown into an interior flows; 
a blower fan (Umai: Figure 7, Item 7) disposed inside the air conditioning case; and 
a facing wall portion (Umai: Figure 7, Item 14) disposed on an air flow upstream side of the blower fan, facing a suction port (Umai: Figure 7, Item 8) of the blower fan, an area of the facing wall portion is larger than an area of an opening of the suction port of the blower fan (Umai: area of Item 14 is larger than Item 8), wherein the facing wall portion is continuous from one peripheral edge to an opposite peripheral edge (Umai: Figure 7, Item 14 is continuous from left to right), 
an inflow port is provided between at least one of the peripheral edges of the facing wall portion and the air conditioning case to cause the air to flow into the air conditioning case through the inflow port (Umai: Figure 7, Item 13),
the air conditioning case has a facing surface (Umai: Figure 7, Item 3 facing downward with Item 21), the facing surface being provided to face the facing wall portion, 
the air conditioning case has a closed space formed therein on an opposite side of the facing surface with respect to the air passage (Umai: Figure 7, Item 5).
Umai does not teach that the facing surface includes a through hole, the closed space communicating with the air passage via the through hole, and 
the through hole and the closed space are configured to form a resonator having a predetermined resonance frequency.
However, Gao teaches a facing surface includes a through hole (Gao: Figure 6, Item 15 on facing surface 11-13), the closed space communicating with the air passage via the through hole, and 
the through hole and the closed space are configured to form a resonator having a predetermined resonance frequency.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Umai by adding through holes in the facing surface, as taught by Gao, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Umai with these aforementioned teachings of Gao with the motivation of providing noise reduction in the fan system.

B) As per Claim 2, Umai in view of Gao teaches that the through hole is formed such that the through hole faces the facing wall portion  (Gao: Figure 6, Item 15 on facing surface 13 faces directly outward toward the surface of Umai).

C) As per Claim 3, Umai in view of Gao teaches that an axial center line extending from an axial center of the through hole to the facing wall portion is less than a length of an extension line virtually extending from a rotation axis of the blower fan to the facing wall portion (Umai: Figure 7, centerline of fan extends through 8 to 14).

D) As per Claim 4, Umai in view of Gao teaches that the facing surface is a facing surface of a bell mouth expanding from the air conditioning case toward the air passage to configure the suction port (Umai: Figure 7, Item 8).

E) As per Claim 5, Umai in view of Gao teaches that the through hole is provided in a water stop area of the facing surface of the bell mouth (Umai: Figure 7, Item 22 would water stop area).

F) As per Claim 6, Umai in view of Gao teaches that the closed space is a back space of the bell mouth formed on an opposite side of the facing surface with respect to the air passage (Gao: Figure 6, Item 14 is back of facing surface).

G) As per Claim 8, Umai in view of Gao teaches that the through hole is inclined such that an axial center line including an axial center is angled relative to an air flow direction, wherein the air flow direction is generally horizontal such that the through hole is upwardly inclined from an upstream side to a downstream side in the air flow direction (Gao: Figure 6, holes 15 in Item 11).

H) As per Claim 9, Umai in view of Gao teaches that the inflow port includes an inflow port provided at each peripheral edge of the facing wall portion to cause the air to flow into the air conditioning case through each inflow port (Umai: Figure 7, Item 13 is on each side of facing Item 14).

I) As per Claim 10, Umai in view of Gao teaches that an axial center line including an axial center of the through hole is substantially parallel to an air flow direction and a rotation axis of the blower fan (Gao: Figure 6, item 15 on Item 13 is parallel to suction opening which is parallel to fan in Umai).

J) As per Claim 11, Umai in view of Gao teaches that the through hole is closer to the facing wall portion than the blower fan (Umai: through hole of Gao on Item 21 is closer to Item 21 than fan).

K) As per Claim 12, Umai in view of Gao teaches that a plurality of through holes are formed in the facing surface and axial center lines including axial centers of the through holes all extend in a direction parallel to each other (Gao: Figure 6, parallel holes 15 on Item 13).

L) As per Claim 13, Umai in view of Gao teaches that at least two through holes are formed in the facing surface and axial center lines including axial centers of the through holes all extend in a direction parallel to each other (Gao: Figure 6, parallel holes 15 on Item 13).

M) As per Claim 14, Umai in view of Gao teaches that the air conditioning case extends outwardly in an axial direction from the facing surface toward the inflow port (Umai: Figure 7, Item 1 extend down to Item 14).


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umai in view of Gao as applied to claim 1 above, and further in view of JP10227299A to Kudo.

A) As per Claim 7, Umai in view of Gao teaches all the limitations except that the closed space is divided into a plurality of closed spaces, and one or more of the through holes are formed in each of the divided closed spaces.
However, Kudo teaches a closed space is divided into a plurality of closed spaces, and one or more of the through holes are formed in each of the divided closed spaces (Kudo: Figure 1, Items 23 each have different through hole into it).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Umai in view of Gao by having a plurality of resonators, as taught by Kudo, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Umai in view of Gao with these aforementioned teachings of Kudo since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the multiple resonators of Kudo for the single resonator of Umai in view of Gao. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762